1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICIA KATHRYN OBRIEN,                           )    Case No.: 1:19-cv-0700 JLT
                                                        )
12                  Plaintiff,                          )    ORDER DIRECTING THE CLERK TO CLOSE
                                                        )    THE ACTION
13          v.                                          )
14   COMMISSIONER OF SOCIAL SECURITY,                   )    (Doc. 18)
                                                        )
15                  Defendants.                         )
                                                        )
16
17          On March 20, 2020, the parties filed a stipulation indicating all parties agreed that the above-
18   captioned action is dismissed in its entirety, with prejudice. (Doc. 18) Pursuant to Fed.R.Civ.P.
19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the
21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692
22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the
23   Clerk of Court is DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     March 9, 2020                                  /s/ Jennifer L. Thurston
27                                                          UNITED STATES MAGISTRATE JUDGE

28
